UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-4468



In Re:   GRAND JURY SUBPOENA

----------------------------------------


UNITED STATES OF AMERICA,

                Respondent - Appellee,

           v.


UNDER SEAL; UNDER SEAL,

                Movants - Appellants.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:03-mc-00140-GCM-1)


Submitted:   July 22, 2008                   Decided:   July 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Under Seal, Appellants Pro Se. Matthew J. Hoefling, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Appellants appeal a district court order denying their

petition.     We have reviewed the record and the district court’s

order and affirm.     Insofar as Appellants seek relief from their

convictions, the proper avenue is to file an appeal from their

judgments of convictions.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 2 -